DETAILED ACTION
This office action is in response to the RCE filed 12/14/2020.
Claims 1, 5-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims in view of 35 USC 103 rejections filed in Remarks pg 8-10 on 12/14/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] “Applicant contends that amended claim 1 is not obvious and unpatentable over Li in view of Singh in view of Fan because the combination of cited references does not teach or render obvious each and every element of amended claim 1. For example, the combination of cited references does not teach or render obvious:
combines the input data record with live chat session which has been listened in on during the active conference between the at least two persons; and
generates an output data record, which is stored in the database.
The Examiner concedes that Li does not teach the step of generating an output data record. In an attempt to cure the deficiency of Li, the Examiner introduces Singh and asserts that Singh teaches generating an output record. Singh a database that includes previously generated posts, which includes the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post. The database of previously generated posts can indeed be updated over time to include a better solution for a particular customer inquiry as new products are developed and services change. However, an update to a previously generated post is not generated as an output record which includes communications during a live chat session of an active conference which a bot is listening in on. Singh does not teach storing an output data record that is a combination of an active record read into a live chat session and supplemental content derived from the live chat session.”
In response to [a], examiner maintains rejection in view of Singh for the step of “generates an output data record, which is stored in the database”.  The claims have been amended such that output data record no longer relies upon the input data record and the communication process, as previously required, and further, is not dependent on the new limitation of combining the input data record with the active conversation.  Singh teaches in para.0029 “A history of previously generated posts may be stored in the resource database 200, destination database 205, or another data store (not shown). The history may include the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post.” therefore, creating a history of previously generated posts, a set of output data records.  While examiner agrees that Li-Singh-Fan does not teach the idea of “combines the input data record with live chat session which has been listened in on during the active conference between the at least two persons” and relies on a new combination of references for the amended claim, examiner maintains rejection in view of Singh for this limitation.

[b] “The present application explains that the bot can expand an input data record by listening in on a live, active conference and supplementing the knowledge base with such live content.6 As a result, “an input data record which has been read in [to the active conference] and comprises past or already present service cases is supplemented with current service cases from the [active] conference and is accordingly stored in an output data record.”7 Singh, nor Li, teach this method of generating an output record. To further highlight this distinction, claim 1 has been amended to recite an active step of combining the input data record with the live chat session being listened in on during the active conference.
Accordingly, the combination of Li and Singh does not teach or render obvious each and every element of amended claim 1. Claims depending from independent claim 1 are likewise in condition for allowance. Similarly, independent claim 11 and claims depending therefrom are also in condition for allowance for at least the reasons provided above.”
In response to [b] applicant argues here that based on these ideas from para.0024 and para.0050 of application specification that because of the type of information that is stored in the output data record, the rejection has been overcome.  However as explained above, claims have been amended such that output data record no longer relies upon the input data record and the communication process, as previously required, and further, is not dependent on the new limitation of combining the input data record with the active conversation.  Therefore, the ideas from para.0024 and para.0050 of supplementing the database with live content information is not claimed.
While examiner agrees that Li-Singh-Fan does not teach the idea of “combines the input data record with live chat session which has been listened in on during the active conference between the at least two persons” and relies on a new combination of references for the amended claim, examiner generates an output data record, which is stored in the database”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li, US 2016/0094507 A1) in view of Singh et al. (hereinafter Singh, US 2014/0006438 A1) in view of Fan et al. (hereinafter Fan, US 2016/0357855 A1) further in view of Lange et al. (hereinafter Lange, US 2017/0330195 A1).

Regarding Claim 1, Li discloses A bot for a communication platform (Li: Fig. 7, Chatbot is part of Group Chat server 750), 
wherein the bot joins an active conference (Li: para.0206-para.0207 “[0206] 3. The customer types the chat message "ETLSrv1, open project "Emp" into the chat application, and the chatbot "ETLSrv1" invites the chatbot "ETLProjEmp" to join the chat. The chatbot "ETLProjEmp" represents the ETL project "Emp". [0207] 4. The customer types the chate message "ETLProjEmp, create an ETL job EmpUpdt". The chatbot "ETLProjEmp" creates a new ETL job "EmpUpdt" and invites a chatbot "ETLJobEmpUpdt" to join the group chat session. “ a chatbot can be invited into an existing group chat.)
between at least two persons on the communication platform  regarding at least one service case (Li: Fig. 2 and para.0076 “The User 220 invites a peer, chat participant 2 230, to a group chat, along with the MDM chatbot 250. Chat participant 2 230 joins the chat session 200.” it can be seen that both 
the active conference being initiated by at least one person of the at least two persons on the communication platform to identify a problem with at least one of an installation and a component associated with the at least one service case (Li: para.0070 “1. The MDM server 160, through social networking service 120d, uses a social networking bot 260 to post an event "Duplicate detected message #456" to the social networking web site 210.” para.0071 “2. An MDM administrator, "User" 220 (chat participant 1), sees this message and clicks on the message link. In response to the click on the link, a chat session 200 is created.” in step 1, a message is created regarding an error, and the step 2 the admin user clicks on the link in that message to initiate the group chat, in this case the service case #456); 
wherein the active conference is a live chat session between at least two persons (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the active conference is a live chat between user 220 and chat participant 2 230.);
listens in on the live chat session between at least two persons on the communication platform (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the chatbot interacts with both users in the chat, therefore listens in on the communication processes between these users in the chat room), 
wherein information is exchanged between the at least two persons during the live chat session and is associated with the at least one service case (Li: para. 0077-para.0085 any and all conversations in this chat are exchanged between each participant of this conversation.  The chatbot 250 clearly interacts with requests sent in the group chat regarding duplicate detected message #456),
offers a solution to the person during the live chat session on the communication platform so that a response time to the at least one service case is shortened and a downtime experienced by the at least one of an installation and a component is at least reduced (Li: para.0156 “The chat bot 720 shows chat participant User B 762 the details for the IS server user "isadmin" followed by the information for the engine's operating system users on host GINGER and quotes are used to identify chat messages.” the chatbot displays the isadmin solution to this problem.  By providing the solution, a response time that would have been longer since the user has gone home for the day, such as in para.0153 “For this example, an ETL administrator user "User B" has gone home for the day, but is notified via the message of this urgent event. Using a mobile phone, User B clicks on the #123 message link. This invokes a mobile group chat session to the chat bot 720 on the ETL server 150 (the originator of the event). The chat bot 720 is sent this message, and a chat session between chat participant User B 762 and the chat bot 720 follows and quotes are used to identify chat messages: “ whereas the user would have had to check for the solution the next day, by providing the solution over mobile phone on the fly, a response time to this component, for example the information engine in para.0155, can be reduced by several hours. ).
However Li does not explicitly disclose converts the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning;  reads in an input data record, comprising a plurality of tickets of past or already present service cases, wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; accesses a database to locate a similar case that is similar to the at least one service case, a similarity being determined by performing a 
Singh discloses reads in an input data record (Singh: para.0017 solutions to a plurality of customer questions or inquiries), comprising a plurality of tickets (Singh: para.0017 solutions) of past or already present service cases (Singh: para.0017 “The resource database 200 may include any device or networked group of devices configured to store information that represents solutions to a plurality of customer questions or inquiries.” Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”)
accesses a database to locate a similar case that is similar to the at least one service case (Singh Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”);
identifies the problem associated with the at least one service (Singh: para.0041 “For instance, the language processor 215 may determine whether the post is asking a purchasing question or a troubleshooting question. The language processor 215 may query the resource database 200 for the normalized customer inquiry, alone or in addition to the keywords from the user post, to identify responsive solutions.” based on the language in the post, the problem can be identified.) and 
generates an output data record (Singh: para.0029 previously generated posts), which is stored in the database (Singh: para.0029 “A history of previously generated posts may be stored in the resource database 200, destination database 205, or another data store (not shown). The history may include the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li and Singh in order to incorporate reads in an input data record, comprising a plurality of tickets of past or already present service cases; accesses a database to locate a similar case that is similar to the at least one service case; identifies the problem associated with the at least one service and, and 16/214,5382generates an output data record , which is stored in the database, and apply this technique to the live chat session of Li.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy answered questions by using stored solutions to past problems (Singh: para.0029, para.0017).
However Li-Singh does not explicitly disclose converts the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database, offers a solution to the problem to the at least two persons during the live chat session on the communication platform and combines the input data record with the live chat session which has been listened in on during the active conference between the at least two persons.
Fan discloses converts the at least one service case into a numerical representation of the at least one service case (question) using natural language processing (word embedding)  and machine learning (Fan: para.0053, para.0055 machine and deep learning) (Fan: para.0041 “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").” The question is converted to a numerical representation by use of word embedding process.); 
wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning(Fan: para.0053, para.0055 machine and deep learning) (Fan: Fig.2 after step 260 where the question, the service case, is converted to numerical form, step 265 shows all known terms are converted for matching in step 270 para.0043 “Processing proceeds to step S265, where word embedding mod 310 generates a second vector representation of a term in a set of natural language text. …However, in this case, the term (sometimes also referred to as the “passage term”) is included in a set of natural language text that the QA system is using as a source document (or “passage”) for a potential answer. …In some embodiments, the set of natural language text is a single sentence of text. In other embodiments, the set of natural language text is an entire document. In still other embodiments, the set of natural language text is the entire collection (or a subset) of natural language text available on the World Wide Web “ Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").”); 
a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database (Fan: Fig. 2 270 para.0046 “Processing proceeds to step S270, where scoring mod 315 generates a similarity score representing an amount of similarity between the first vector representation and the second vector representation.” Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” the questions and passage terms are compared using similarity comparisons of the numerical representations, such as cosine similarity in para.0058). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh with Fan in order to incorporate converts the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the current state of the art by being able to catch contextual information and soft matches, which would improve accuracy of the system (Fan: para.0052).
However Li-Singh-Fan does not explicitly disclose offers a solution to the problem to the at least two persons during the live chat session on the communication platform; combines the input data record with the live thread which has been listened in on during the active conference between the at least two persons.
Lange discloses offers a solution to the problem to the at least two persons during the live chat session on the communication platform (Lange: para.0263 “With the help of the documents displayed, Emma understands that the budget overrun is not justified. She signals that she needs further help. CoPilot suggests to add an expert (Eddie, single person or group of people at SSC) to the conversation, Emma agrees.” para.0265 “Eddie accepts the chat invitation.” para.0271 “Emma and Eddie automatically receive updates in CoPilot on the processing status of the IT ticket. As soon Sophie resolves the issue the proposed solution is pushed to Emma and Eddie.” emma and eddie receive the solution from the initial issue of para.0263.)
“Emma and Eddie automatically receive updates in CoPilot on the processing status of the IT ticket. As soon Sophie resolves the issue the proposed solution is pushed to Emma and Eddie.” the solution is the input data record) with the live thread (Lange: para.0273 the conversation) which has been listened in on during the active conference between the at least two persons (Lange: para.0263 “With the help of the documents displayed, Emma understands that the budget overrun is not justified. She signals that she needs further help. CoPilot suggests to add an expert (Eddie, single person or group of people at SSC) to the conversation, Emma agrees.” the conversation includes emma and eddie) (Lange: para.0273 “CoPilot stores the conversation together with the context of the issue and the provided solution to learn from it and propose appropriate solutions in the future. Based on the solution Eddie can create further knowledge documents that might help End Users to solve similar issue more easily and include them in CoPilot.” the solution is stored with the conversation and context of the issues from the conversation.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li-Singh-Fan with Lange in order to incorporate offers a solution to the problem to the at least two persons during the live chat session on the communication platform; combines the input data record with the live chat session which has been listened in on during the active conference between the at least two persons.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being able to propose appropriate solutions in the future based on this information (Lange: para.0273.)

Regarding Claim 5, Li-Singh-Fan-Lange discloses claim 1 as set forth above.
However Li does not explicitly disclose wherein the bot listens in on a further communication process between at least two persons on the communication platform, wherein the further communication process has at least one service case; and looks for at least one similar service case in the storage device on a basis of the at least one service case.
“As discussed above, the destination information may assign a priority to the online forums or particular threads within the online forum, and using that priority, the language processor 215 may determine a schedule that can be used to crawl the threads identified in a particular order.” para.0011 “Each thread includes one or more posts that may be displayed in, for instance, chronological order. That is, the original post that started the thread may be displayed at the top and additional posts, some of which may be responsive to the original post, may be displayed below the original post, generally in chronological order.” Multiple threads are crawled, each with multiple users communicating.), 
wherein the further communication process (Singh: para.0040: crawled thread) has at least one service case (Singh: para.0040 user post containing customer inquiry) (Singh: para.0040 “At block 315, the language processor 215 may identify at least one user post in the plurality of crawled threads that is likely to contain a customer inquiry. For instance, the language processor 215 may determine that a particular user post includes various keywords that indicate a customer inquiry.”); and 
looks for at least one similar service case in the storage device on a basis of the at least one service case (Singh: para.0041 “At block 320, the language processor 215 may associate the user post with one or more of the customer inquiries. Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.” A similar customer inquiry in the resource database is searched for based on keywords in the original customer inquiry.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh-Fan-Lange in order to incorporate wherein the bot listens in on a further communication process between at least two persons on the communication platform, wherein the further communication process has at least one service case; and looks for at least one similar service case in the storage device on a basis of the at least one service case.


Regarding Claim 6, Li-Singh-Fan-Lange discloses claim 1 as set forth above.
However Li does not explicitly disclose wherein the bot accesses the databases on a request of at least one person of the at least two persons.
Fan discloses wherein the bot accesses the databases on a request of at least one person of the at least two persons (Fan: Fig. 4A, 4B and para.0039 “Processing begins at step S255, where I/O module (“mod”) 305 receives a question asked of a question answering system (specifically, question answering (QA) sub-system 102) by a user. ” after question is asked in step 255 in Fig. 2, bot searches for a similar case in steps 260-275 of Fig. 2, para.0043 “However, in this case, the term (sometimes also referred to as the “passage term”) is included in a set of natural language text that the QA system is using as a source document (or “passage”) for a potential answer. The set of natural language text may be any collection of text that the QA system can utilize for answering questions.” system goes through the databases fo all text that the QA system has access to.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh-Fan-Lange in order to incorporate wherein the bot accesses the databases on a request of at least one person of the at least two persons.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the current state of the art by being able to catch contextual information and soft matches, which would improve accuracy of the system (Fan: para.0052).

Regarding Claim 7, Li-Singh-Fan-Lange discloses claim 5 as set forth above.

Fan discloses wherein the similarity calculation includes determining of a cosine similarity (Fan: para.0058 “Similarity function mod 506b uses similarity functions to calculate similarity score 508b for question term 502b and passage term 504b. Some examples of similarity functions include, but are not limited to: (i) cosine similarity”) and a cosine similarity value (Fan: para.0058 cosine similarity) is allocated to the at least one service case on a basis of the cosine similarity (Fan: para.0046 “Processing proceeds to step S270, where scoring mod 315 generates a similarity score representing an amount of similarity between the first vector representation and the second vector representation”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh-Fan-Lange in order to incorporate wherein the similarity calculation includes determining of a cosine similarity and a cosine similarity value is allocated to the at least one service case on a basis of the cosine similarity.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the current state of the art by being able to catch contextual information and soft matches, which would improve accuracy of the system (Fan: para.0052).

Regarding Claim 9, Li-Singh-Fan-Lange discloses claim 1 as set forth above.
However Fan does not explicitly disclose wherein the bot generates at least one ticket from the at least one service case.
Singh further discloses wherein the bot generates at least one ticket (Singh: para.0029 selected solution) from the at least one service case (Singh: para.0029 the normalized customer inquiry, which is derived from a user post on the forum, para.0040 “At block 315, the language processor 215 may identify at least one user post in the plurality of crawled threads that is likely to contain a customer inquiry. For instance, the language processor 215 may determine that a particular user post includes various keywords that indicate a customer inquiry.”) (Singh: para.0029 “A history of previously generated posts may be stored in the resource database 200, destination database 205, or another data store (not shown). The history may include the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post.” And para.0043 “At block 330, the language processor 215 may generate a new post in the thread with content that is responsive to the customer inquiry associated with the user post.”  A history of post is created based on inquiry and solution pair).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li and Singh in order to incorporate wherein the bot generates at least one ticket from the at least one service case.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy answered questions by using stored solutions to past problems (Singh: para.0029).

Regarding Claim 10, Li-Singh-Fan-Lange discloses claim 1 as set forth above. 
Li further discloses A communication platform having a bot (Li: Fig. 7, Chatbot is part of Group Chat server 750) as claimed in claim 1.

Regarding Claim 11, Li discloses A computer-implemented method for a communication platform (Li: Fig. 7, Chatbot is part of Group Chat server 750) comprising:, 
joining an active conference (Li: para.0206-para.0207 “[0206] 3. The customer types the chat message "ETLSrv1, open project "Emp" into the chat application, and the chatbot "ETLSrv1" invites the chatbot "ETLProjEmp" to join the chat. The chatbot "ETLProjEmp" represents the ETL project "Emp". [0207] 4. The customer types the chate message "ETLProjEmp, create an ETL job EmpUpdt". The chatbot "ETLProjEmp" creates a new ETL job "EmpUpdt" and invites a chatbot "ETLJobEmpUpdt" to join the group chat session.”  a chatbot can be invited into an existing group chat.)
“The User 220 invites a peer, chat participant 2 230, to a group chat, along with the MDM chatbot 250. Chat participant 2 230 joins the chat session 200.” it can be seen that both users and chatbots can be added to the chat such that they are involved in the solution of the error found in para.0070.  It is obvious that a second chatbot can be invited after a second user is invited into the chat because this invitation is a simple function call performed by the admin user in para.0206, and inviting a user is a simple invitation performed by the admin user in para.0076.), 
the active conference being initiated by at least one person of the at least two persons on the communication platform to identify a problem with at least one of an installation and a component associated with the at least one service case (Li: para.0070 “1. The MDM server 160, through social networking service 120d, uses a social networking bot 260 to post an event "Duplicate detected message #456" to the social networking web site 210.” para.0071 “2. An MDM administrator, "User" 220 (chat participant 1), sees this message and clicks on the message link. In response to the click on the link, a chat session 200 is created.” in step 1, a message is created regarding an error, and the step 2 the admin user clicks on the link in that message to initiate the group chat, in this case the service case #456); 
wherein the active conference is a live chat session between at least two persons (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the active conference is a live chat between user 220 and chat participant 2 230.);
listening in on the live chat session of the active conference between at least two persons on the communication platform by means of the bot (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the chatbot interacts with both users in the chat, therefore listens in on the communication processes between these users in the chat room), 
wherein information is exchanged between the at least two persons during the live chat session and is associated with the at least one service case (Li: para. 0077-para.0085 any and all conversations in this chat are exchanged between each participant of this conversation.  The chatbot 250 clearly interacts with requests sent in the group chat regarding duplicate detected message #456).
offers a solution to the problem to the at a person on the communication platform during the live chat session so that a response time to the at least one service case is shortened and a downtime experienced by the at least one of an installation and a component is at least reduced (Li: para.0156 “The chat bot 720 shows chat participant User B 762 the details for the IS server user "isadmin" followed by the information for the engine's operating system users on host GINGER and quotes are used to identify chat messages.” the chatbot displays the isadmin solution to this problem. By providing the solution, a response time that would have been longer since the user has gone home for the day, such as in para.0153 “For this example, an ETL administrator user "User B" has gone home for the day, but is notified via the message of this urgent event. Using a mobile phone, User B clicks on the #123 message link. This invokes a mobile group chat session to the chat bot 720 on the ETL server 150 (the originator of the event). The chat bot 720 is sent this message, and a chat session between chat participant User B 762 and the chat bot 720 follows and quotes are used to identify chat messages: “ whereas the user would have had to check for the solution the next day, by providing the solution over mobile phone on the fly, a response time to this component, for example the information engine in para.0155, can be reduced by several hours.).
However Li does not explicitly disclose converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning;  reading in an input data record by means of the bot, comprising a plurality of tickets of past or 
Singh discloses reading in an input data record (Singh: para.0017 solutions to a plurality of customer questions or inquiries) by means of a bot(Singh: para.0017, steps of fig. 3 are performed by language processing server 110), comprising a plurality of tickets (Singh: para.0037 solutions) of past or already present service cases (Singh: para.0017 “The resource database 200 may include any device or networked group of devices configured to store information that represents solutions to a plurality of customer questions or inquiries.” Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”)
accesses a database to locate a similar case that is similar to the at least one service case (Singh Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”);
identifies the problem associated with the at least one service (Singh: para.0041 “For instance, the language processor 215 may determine whether the post is asking a purchasing question or a troubleshooting question. The language processor 215 may query the resource database 200 for the normalized customer inquiry, alone or in addition to the keywords from the user post, to identify responsive solutions.” based on the language in the post, the problem can be identified.) and 
generating an output data record (Singh: para.0029 previously generated posts), which is stored in the database (Singh: para.0029 “A history of previously generated posts may be stored in the resource database 200, destination database 205, or another data store (not shown). The history may include the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li and Singh in order to incorporate reading in an input data record by means of the bot, comprising a plurality of tickets of past or already present service cases; accesses a database to locate a similar case that is similar to the at least one service case; identifies the problem associated with the at least one service and 16/214,5384generating an output data record by means of the bot, which is stored in the database, and apply this technique to the live chat session of Li.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy answered questions by using stored solutions to past problems (Singh: para.0029).
However Li-Singh does not explicitly disclose converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database, and offers a solution to the problem to the at least two persons on the communication platform during the live chat session; combining the input data record with the live chat session which has been listened in on during the active conference between the at least two persons.
“Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").” The question is converted to a numerical representation by use of word embedding process.); 
wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning(Fan: para.0053, para.0055 machine and deep learning) (Fan: Fig.2 after step 260 where the question, the service case, is converted to numerical form, step 265 shows all known terms are converted for matching in step 270 para.0043 “Processing proceeds to step S265, where word embedding mod 310 generates a second vector representation of a term in a set of natural language text. …However, in this case, the term (sometimes also referred to as the “passage term”) is included in a set of natural language text that the QA system is using as a source document (or “passage”) for a potential answer. …In some embodiments, the set of natural language text is a single sentence of text. In other embodiments, the set of natural language text is an entire document. In still other embodiments, the set of natural language text is the entire collection (or a subset) of natural language text available on the World Wide Web “ Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").”); 
a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database (Fan: Fig. 2 270 para.0046 “Processing proceeds to step S270, where scoring mod 315 generates a similarity score representing an amount of similarity between the first vector representation and the second vector representation.” Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” the questions and passage terms are compared using similarity comparisons of the numerical representations, such as cosine similarity in para.0058). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh with Fan in order to incorporate converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the current state of the art by being able to catch contextual information and soft matches, which would improve accuracy of the system (Fan: para.0052).
However Li-Singh-Fan does not explicitly disclose offers a solution to the problem to the at least two persons on the communication platform during the live chat session; combining the input data record with the live chat session which has been listened in on during the active conference between the at least two persons.
“With the help of the documents displayed, Emma understands that the budget overrun is not justified. She signals that she needs further help. CoPilot suggests to add an expert (Eddie, single person or group of people at SSC) to the conversation, Emma agrees.” para.0265 “Eddie accepts the chat invitation.” para.0271 “Emma and Eddie automatically receive updates in CoPilot on the processing status of the IT ticket. As soon Sophie resolves the issue the proposed solution is pushed to Emma and Eddie.” emma and eddie receive the solution from the initial issue of para.0263.)
combining the input data record (Lange: para.0271 “Emma and Eddie automatically receive updates in CoPilot on the processing status of the IT ticket. As soon Sophie resolves the issue the proposed solution is pushed to Emma and Eddie.” the solution is the input data record) with the live chat session (Lange: para.0273 the conversation) which has been listened in on during the active conference between the at least two persons (Lange: para.0263 “With the help of the documents displayed, Emma understands that the budget overrun is not justified. She signals that she needs further help. CoPilot suggests to add an expert (Eddie, single person or group of people at SSC) to the conversation, Emma agrees.” the conversation includes emma and eddie) (Lange: para.0273 “CoPilot stores the conversation together with the context of the issue and the provided solution to learn from it and propose appropriate solutions in the future. Based on the solution Eddie can create further knowledge documents that might help End Users to solve similar issue more easily and include them in CoPilot.” the solution is stored with the conversation and context of the issues from the conversation.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li-Singh-Fan with Lange in order to incorporate offers a solution to the problem to the at least two persons during the live chat session on the communication platform; combining the input data record with the live chat session which has been listened in on during the active conference between the at least two persons.


Regarding Claim 12, Li discloses A non-transitory computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system (Li: para.0244) to implement a method including:
joining an active conference (Li: para.0206-para.0207 “[0206] 3. The customer types the chat message "ETLSrv1, open project "Emp" into the chat application, and the chatbot "ETLSrv1" invites the chatbot "ETLProjEmp" to join the chat. The chatbot "ETLProjEmp" represents the ETL project "Emp". [0207] 4. The customer types the chate message "ETLProjEmp, create an ETL job EmpUpdt". The chatbot "ETLProjEmp" creates a new ETL job "EmpUpdt" and invites a chatbot "ETLJobEmpUpdt" to join the group chat session.”  a chatbot can be invited into an existing group chat.)
between at least two persons on the communication platform  regarding at least one service case (Li: Fig. 2 and para.0076 “The User 220 invites a peer, chat participant 2 230, to a group chat, along with the MDM chatbot 250. Chat participant 2 230 joins the chat session 200.” it can be seen that both users and chatbots can be added to the chat such that they are involved in the solution of the error found in para.0070.  It is obvious that a second chatbot can be invited after a second user is invited into the chat because this invitation is a simple function call performed by the admin user in para.0206, and inviting a user is a simple invitation performed by the admin user in para.0076.), 
the active conference being initiated by at least one person of the at least two persons on the communication platform to identify a problem with at least one of an installation and a component associated with the at least one service case (Li: para.0070 “1. The MDM server 160, through social networking service 120d, uses a social networking bot 260 to post an event "Duplicate detected message #456" to the social networking web site 210.” para.0071 “2. An MDM administrator, "User" 220 (chat participant 1), sees this message and clicks on the message link. In response to the click on the link, a chat session 200 is created.” in step 1, a message is created regarding an error, and the step 2 the admin user clicks on the link in that message to initiate the group chat, in this case the service case #456); 
wherein the active conference is a live chat session between at least two persons (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the active conference is a live chat between user 220 and chat participant 2 230.);
listening in on the live chat session of the active conference between at least two persons on the communication platform by means of the bot (Li: para.0072 “[0072] 3. User 220: "For duplicate detected message #456, show items. “ para. 0077-para.0085 “[0077] 6. User 220: "Chat participant 2 230, can you confirm and accept record 2?" [0078] 7. Chat participant 2 230: "Sure" [0079] 8. User 220: "Show duplicate record detail" [0080] 9. MDM chatbot 250: [0081] "Record 1:" [0082] "Name: John Doe" [0083] "Address: 111 Main" [0084] "City: Austin" [0085] "Record 2:" [0086] "Name: John Doe" [0087] "Address: 111 Main" [0088] "State: TX" [0089] "Zip: 78758"” the chatbot interacts with both users in the chat, therefore listens in on the communication processes between these users in the chat room), 
wherein information is exchanged between the at least two persons during the live chat session and is associated with the at least one service case (Li: para. 0077-para.0085 any and all conversations in this chat are exchanged between each participant of this conversation.  The chatbot 250 clearly interacts with requests sent in the group chat regarding duplicate detected message #456).
offers a solution to the problem to the at a person on the communication platform during the live chat session so that a response time to the at least one service case is shortened and a downtime experienced by the at least one of an installation and a component is at least reduced (Li: para.0156 “The chat bot 720 shows chat participant User B 762 the details for the IS server user "isadmin" followed by the information for the engine's operating system users on host GINGER and quotes are used to identify chat messages.” the chatbot displays the isadmin solution to this problem. By providing the solution, a response time that would have been longer since the user has gone home for the day, such as in para.0153 “For this example, an ETL administrator user "User B" has gone home for the day, but is notified via the message of this urgent event. Using a mobile phone, User B clicks on the #123 message link. This invokes a mobile group chat session to the chat bot 720 on the ETL server 150 (the originator of the event). The chat bot 720 is sent this message, and a chat session between chat participant User B 762 and the chat bot 720 follows and quotes are used to identify chat messages: “ whereas the user would have had to check for the solution the next day, by providing the solution over mobile phone on the fly, a response time to this component, for example the information engine in para.0155, can be reduced by several hours.).
However Li does not explicitly disclose converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning;  reading in an input data record by means of the bot, comprising a plurality of tickets of past or already present service cases, wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; accesses a database to locate a similar case that is similar to the at least one service case, a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database; identifies the problem associated with the at least one service and offers a solution to the problem to the at least two persons on the communication platform during the live chat session; generating an output data record, which is stored in the database.
Singh discloses reading in an input data record (Singh: para.0017 solutions to a plurality of customer questions or inquiries) by means of a bot(Singh: para.0017, steps of fig. 3 are performed by language processing server 110), comprising a plurality of tickets (Singh: para.0037 solutions) of past or already present service cases (Singh: para.0017 “The resource database 200 may include any device or networked group of devices configured to store information that represents solutions to a plurality of customer questions or inquiries.” Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”)
accesses a database to locate a similar case that is similar to the at least one service case (Singh Para.0041 “Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”);
identifies the problem associated with the at least one service (Singh: para.0041 “For instance, the language processor 215 may determine whether the post is asking a purchasing question or a troubleshooting question. The language processor 215 may query the resource database 200 for the normalized customer inquiry, alone or in addition to the keywords from the user post, to identify responsive solutions.” based on the language in the post, the problem can be identified.) and 
generating an output data record (Singh: para.0029 previously generated posts), which is stored in the database (Singh: para.0029 “A history of previously generated posts may be stored in the resource database 200, destination database 205, or another data store (not shown). The history may include the name of the forum, the date and time stamp of the user post, the keywords used to determine the context, the normalized customer inquiry, the selected solution, and the text of the previously generated post.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li and Singh in order to incorporate reading in an input data record by means of the bot, comprising a plurality of tickets of past or already present service cases; accesses a database to locate a similar case that is similar to the at least one service case; identifies the problem associated with the at least one service and offers a solution to the problem to the at least two persons during the live thread on the communication platform; 16/214,5384generating an output data record by means of the bot, which is stored in the database, and apply this technique to the live chat session of Li.

However Li-Singh does not explicitly disclose converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning ; a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database, offers a solution to the problem to the at least two persons on the communication platform during the live chat session.
Fan discloses converting the at least one service case into a numerical representation of the at least one service case (question) using natural language processing (word embedding)  and machine learning (Fan: para.0053, para.0055 machine and deep learning) (Fan: para.0041 “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").” The question is converted to a numerical representation by use of word embedding process.); 
wherein the bot has converted the plurality of tickets into a plurality of numerical representations of the tickets using natural language processing and machine learning(Fan: para.0053, para.0055 machine and deep learning) (Fan: Fig.2 after step 260 where the question, the service case, is converted to numerical form, step 265 shows all known terms are converted for matching in step 270 para.0043 “Processing proceeds to step S265, where word embedding mod 310 generates a second vector representation of a term in a set of natural language text. …However, in this case, the term (sometimes also referred to as the “passage term”) is included in a set of natural language text that the QA system is using as a source document (or “passage”) for a potential answer. …In some embodiments, the set of natural language text is a single sentence of text. In other embodiments, the set of natural language text is an entire document. In still other embodiments, the set of natural language text is the entire collection (or a subset) of natural language text available on the World Wide Web “ Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” Para.0002 “One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation").”); 
a similarity being determined by performing a similarity calculation that compares the numerical representation of the at least one service case with the plurality of numerical representation stored in the database (Fan: Fig. 2 270 para.0046 “Processing proceeds to step S270, where scoring mod 315 generates a similarity score representing an amount of similarity between the first vector representation and the second vector representation.” Para.0045 “However, this is not meant to be limiting. In certain embodiments, for example, the steps of method 250 may be performed multiple times, in order to generate similarity scores (discussed further, below) for a large number of term pairs. In fact, in some embodiments, the steps of method 250 may be performed for every possible combination of question terms and passage terms.” the questions and passage terms are compared using similarity comparisons of the numerical representations, such as cosine similarity in para.0058). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh with Fan in order to incorporate converting the at least one service case into a numerical representation of the at least one service case using natural language processing and machine learning; wherein the bot has converted the plurality of tickets into a plurality of numerical 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the current state of the art by being able to catch contextual information and soft matches, which would improve accuracy of the system (Fan: para.0052).
However Li-Singh-Fan does not explicitly disclose offers a solution to the problem to the at least two persons on the communication platform during the live chat session.
Lange discloses offers a solution to the problem to the at least two persons on the communication platform during the live chat session (Lange: para.0263 “With the help of the documents displayed, Emma understands that the budget overrun is not justified. She signals that she needs further help. CoPilot suggests to add an expert (Eddie, single person or group of people at SSC) to the conversation, Emma agrees.” para.0265 “Eddie accepts the chat invitation.” para.0271 “Emma and Eddie automatically receive updates in CoPilot on the processing status of the IT ticket. As soon Sophie resolves the issue the proposed solution is pushed to Emma and Eddie.” emma and eddie receive the solution from the initial issue of para.0263.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li-Singh-Fan with Lange in order to incorporate offers a solution to the problem to the at least two persons during the live chat session on the communication platform.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing a solutions to all parties involved in the conversation (Lange: para.0271) and being able to propose appropriate solutions in the future based on this information (Lange: para.0273.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li, US 2016/0094507 A1) in view of Singh et al. (hereinafter Singh, US 2014/0006438 A1) in view of Fan et .

Regarding Claim 8, Li-Singh-Fan-Lange discloses claim 7 as set forth above.
Singh further discloses wherein the bot generates at least one similar service case by applying a linguistic algorithm to the further communication process (Singh: para.0041 “At block 320, the language processor 215 may associate the user post with one or more of the customer inquiries. Generally, the language processor 215 may query the resource database 200 for the keywords found by parsing the user post to determine whether the language found in the post is similar to that of any customer inquiries stored in the resource database 200.”).
However Singh does not explicitly disclose if the similarity value undershoots a particular threshold value.
Austermann discloses wherein the bot generates at least one similar image by applying an algorithm (Austermann: Fig.1 130) to the further reference image if the similarity value undershoots a particular threshold value (Austermann: para.0009 “If a similarity score of the query image with a reference image used for generating that matrix element is greater than the pre-selected threshold, the method defines the respective reference image as graphically identical to the query image, otherwise the method continues such cycles of comparing the query and reference images to identify the reference images having with the query image the similarity scores greater than the pre-selected threshold.” When searching for a reference image that has a threshold similarity to the query image, the process iterates until an image with a threshold similarity is found.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Li-Singh-Fan-Lange-Austermann in order to incorporate the functionality of wherein the bot generates at least one similar image by applying an algorithm to the further reference image if the similarity value undershoots a particular threshold value and applying this technique to a linguistic algorithm.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naqvi US 2018/0167201 para.0032 and para.0199, the chatbot listens in on live chats, and provide suggestions based on the conversation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453